Name: 2004/497/EC:Commission Decision of 17 May 2004 repealing Commission Decision No 303/96/ECSC accepting an undertaking offered in connection with imports into the Community of certain grain-oriented electrical sheets originating in Russia
 Type: Decision
 Subject Matter: organisation of the legal system;  trade;  Europe;  technology and technical regulations;  European construction;  international trade;  competition
 Date Published: 2005-10-12; 2004-05-20

 20.5.2004 EN Official Journal of the European Union L 183/86 COMMISSION DECISION of 17 May 2004 repealing Commission Decision No 303/96/ECSC accepting an undertaking offered in connection with imports into the Community of certain grain-oriented electrical sheets originating in Russia (2004/497/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 8 and 9 thereof, After consulting the Advisory Committee, Whereas: HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision No 303/96/ECSC is hereby repealed. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 May 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 42, 20.2.1996, p. 7. (3) OJ L 308, 29.11.1996, p. 11. Decision as last amended by Decision No 435/2001/ECSC (OJ L 63, 3.3.2001, p. 14). (4) OJ C 53, 20.2.2001, p. 13. (5) OJ L 149, 7.6.2002, p. 3. Regulation as amended by Regulation (EC) No 1310/2002 (OJ L 192, 20.7.2002, p. 9). (6) OJ C 186, 6.8.2002, p. 15. (7) OJ C 242, 8.10.2002, p. 16. (8) OJ L 25, 31.1.2003, p. 7. (9) OJ L 182, 19.5.2004, p. 5.